 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     H. DYMITRI HARASZEWSKI,                                     Case No. 2:13-cv-02494 JAM DB (PC)
12
                                                        Plaintiff, ORDER MODIFYING DISCOVERY AND
13                                                                 SCHEDULING ORDER
                       v.
14

15   KNIPP, et al.,
16                                                Defendants.
17

18          The court has reviewed defendants’ Motion to Modify the Discovery and Scheduling Order.

19   The court finds that defendants have demonstrated good cause to extend the deadline to file and

20   serve dispositive motions. The court therefore GRANTS Defendants’ Motion to Modify the

21   Discovery and Scheduling Order (ECF No. 104). The March 20, 2020 date to file dispositive

22   motions is continued to April 20, 2020. The remaining provisions of the court’s August 20, 2019

23   Discovery and Scheduling Order shall remain in effect.

24          IT IS SO ORDERED.

25   DATE: March 9, 2020

26
                                                                /s/ DEBORAH BARNES
27                                                              UNITED STATES MAGISTRATE JUDGE
28   DLB:9/DB/prisoner-civil rights/hara2494.dso eot2
